DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 8, 10, 11, 16, 18, 20, 24, 28, 31, 33, 35, 36, 51, 53, 54, and 58 are pending in the application.
  
Election/Restrictions
Applicant’s election of:
Group I, claims 1, 4, 6, 8, 10, 11, 16, 18, 20, 24, 28, 31, 33, 35, 36, 51, and 53, drawn to a recombinant microorganism;
Species (A), monoethylene glycol (MEG);
Species (AA), D-ribose-5-phosphate;
Species (AAA), D-ribose-5-phosphate aldolase; 
Species (AAAA), acetone; and
Species (AAAAA), recombinant microorganism further comprises expression of at least one enzyme having transketolase activity, at least one enzyme having transaldolase activity, and at least one enzyme having ribulose-5-phosphate 3-epimerase activity,
in the reply filed on February 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16, 18, 20, 24, 28, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
Claims 1, 4, 6, 8, 10, 11, 33, 35, 36, 51, and 53 are being examined on the merits with claims 1, 4, 35, 36, and 53 being examined only to the extent the claims read on the elected species.

Priority
This application claims domestic priority under 35 U.S.C. 119(e) to provisional application no. 62/808,258, filed on February 20, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Drawing Figures


Specification/Informalities
The specification is objected to because the description of Figures 5 and 6 is in the same paragraph [0061]. Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraphs [00384] and [00401]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 6, 8, 10, and 11 are objected to because of the following informalities:
Claim 1 is objected to in the recitation of “wherein the enzyme have D-ribose-5-phosphate…aldolase activity” and in the interest of improving claim form and grammar, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the enzyme has
E. coli; 
expression of at least one enzyme having transaldolase activity, wherein the at least one enzyme having transaldolase activity is encoded by an amino acid sequence having at least 70% sequence identity, at least 80% sequence identity, or at least 90% sequence identity to talA or talB from E. coli; 
expression of at least one enzyme having ribulose-5-phosphate 3-epimerase activity, wherein the at least one enzyme having ribulose-5-phosphate 3-epimerase activity is encoded by an amino acid sequence having at least 70% sequence identity, at least 80% sequence identity, or at least 90% sequence identity to rpe from E. coli” 
and in the interest of improving claim form and grammar, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the at least one enzyme having transketolase activity is encoded by a nucleotide to the nucleotide sequence of SEQ ID NO: 147 or SEQ ID NO: 149
expression of at least one enzyme having transaldolase activity, wherein the at least one enzyme having transaldolase activity is encoded by a nucleotide to the nucleotide sequence of SEQ ID NO: 151 or SEQ ID NO: 153and
a nucleotide to the nucleotide sequence of SEQ ID NO: 157
Claim 8 is objected to in the recitation of “wherein the at least one enzyme having pentose-phosphate aldolase activity is encoded by an amino acid sequence having at least 70% sequence identity, at least 80% sequence identity, or at least 90% sequence identity to SEQ ID NO: 256 of deoC from E. coli or SEQ ID NO: 298 of deoC from B. caldolyticus” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the at least one enzyme having pentose-phosphate aldolase activity comprisesthe amino acid sequence of SEQ ID NO: 256 
Claims 10 and 11 are objected to in the recitation of “mutation at position 47 (C47N)” and “mutation at position 37 (C37N)”, respectively, and in the interest of improving claim form, it is suggested that the respective phrase be amended to recite (with markings to show changes made) “mutation at position 47 of SEQ ID NO: 256 (C47N)” and “mutation at position 37 of SEQ ID NO: 298 (C37N)”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




Claims 6, 8, 10, 11, 33, 35, 51, and 53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite in the recitation of “70% sequence identity…to tktA or tktB from E. coli”, “70% sequence identity…to talA or talB from E. coli”, and “70% sequence identity…to rpe from E. coli”. The prior art recognizes different sequences for each of tktA, tktB, talA, talB, and rpe from E. coli. See, for example, Appendices A and B, which show different sequences for tktA from E. coli. In the absence of a reference sequence (e.g., a sequence identifier such as SEQ ID NO: 147 for tktA), it is unclear as to the intended scope of enzymes recited in the claim. The applicant may consider an amendment to claim 6 to recite “70% sequence identity to the nucleotide sequence of SEQ ID NO: 147 or SEQ ID NO: 149”, “70% sequence identity to the nucleotide sequence of SEQ ID NO: 151 or SEQ ID NO: 153”, and “70% sequence identity to the nucleotide sequence of SEQ ID NO: 157”. 
Claims 6 and 8 (claims 10 and 11 dependent therefrom) are confusing in the recitation of “encoded by an amino acid sequence” and in lines 4-5, 8, and 12-13 of claim 6 and line 2 of claim 8 because nucleotide sequences, not amino acid sequences, encode enzymes. The applicant may consider an amendment to recite “encoded by a nucleotide sequence” or “comprising an amino acid sequence”.
Claims 10 and 11 are indefinite in the recitation of “cysteine to arginine mutation …(C47N)” and “cysteine to arginine mutation…(C37N)”, respectively, because the art-recognized abbreviation for a cysteine to arginine mutation at position 47 or 37 is C47R 
Claim 33 recites the limitation "the non-oxidative pentose phosphate pathway".  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the expression of at least one enzyme having transketolase activity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitations "the excess NADH produced in the C3 pathway” and “the C2 pathway”. There is insufficient antecedent basis for these limitations in the claim.
Claim 53 is indefinite in the recitation of “excess biomass formation is minimized” and “production…is maximized”. The terms “minimized” and “maximized” are terms of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the excess biomass formation that is considered to be “minimized” and the production of MEG and one or more co-product that is considered to be “maximized”. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of “excess biomass formation is minimized” and “production…is maximized”. It is suggested that applicant clarify the meaning of the claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1, 4, 6, 8, 10, 11, 33, 35, 36, 51, and 53 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a recombinant microorganism overexpressing a 2-deoxy-D-ribulose-5-phosphate aldolase (DERA) comprising the amino acid sequence of SEQ ID NO: 256 or SEQ ID NO: 298, optionally with a C47N or C37N mutation, respectively, wherein the recombinant microorganism produces D-ribose 5-phosphate from glucose or xylulose, wherein the DERA converts the D-ribose 5-phospate to D-glyceraldehyde 3-phosphate (G3P) and glycoaldehyde in the recombinant microorganism, and wherein the G3P and the glycoaldehyde are enzymatically converted to monoethylene glycol (MEG) in the recombinant microorganism, does not reasonably provide enablement for all recombinant microorganisms as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the 
The nature of the invention: The nature of the invention is a recombinant microorganism that is genetically modified to produce MEG from a pentose and/or hexose sugar. The recombinant microorganism uses a pentose and/or hexose sugar to produce the pentose phosphate pathway intermediate D-ribose 5-phosphate, converts the D-ribose 5-phosphate to G3P and the glycoaldehyde by a DERA, and comprises enzymes for conversion of the G3P and the glycoaldehyde to MEG. 
The breadth of the claims: The claims are drawn to (in relevant part) a recombinant microorganism expressing at least one enzyme having pentose-phosphate aldolase activity wherein said microorganism produces a product derived from G3P and glycolaldehyde from one or more pentose and/or hexose sugars via a pentose-phosphate intermediate; wherein the product is MEG wherein the pentose-phosphate intermediate is D-ribose-5-phosphate and wherein the enzyme has D-ribose-5-phosphate aldolase activity.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, methods for producing MEG from a pentose were known in the prior art. For example, the reference of Koch et al. (US 2017/0260551 A1; cited on Form PTO-892) discloses a recombinant microorganism producing MEG and e.g., Figures 1 and 2). Rather than hydrolyzing D-ribose 5-phosphate to G3P and glycoaldehyde, the prior art of Barbas et al. (J. Am. Chem. Soc. 112:2013-2014, 1990; cited on Form PTO-892) discloses that DERA has activity on D-ribose 5-phosphate as an acceptor substrate with acetaldehyde as a donor substrate (p. 2014, column 2, Table II). However, the prior art of record does not teach or suggest that DERA has activity to convert D-ribose 5-phosphate to G3P and glycoaldehyde. The prior art of record also does not teach or suggest any other enzymes having pentose-phosphate aldolase activity that convert D-ribose-5-phosphate to G3P and glycoaldehyde, and does not teach or suggest any modification(s) to a DERA that maintain or achieve the activity to convert D-ribose-5-phosphate to G3P and glycoaldehyde. 
As such, one of skill in the art would recognize the high level of unpredictability in using any pentose-phosphate aldolases for conversion of D-ribulose-5-phosphate to G3P and glycoaldehyde for production of MEG in a recombinant microorganism. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of a recombinant microorganism as encompassed by the claims – a recombinant microorganism overexpressing a DERA comprising the amino acid sequence of SEQ ID NO: 256 or SEQ ID NO: 298, optionally with a C47N or C37N mutation, respectively, wherein the e.g., Table 3 at pp. 303-304). 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of characterizing the substrate specificity of an enzyme and methods for mutagenesis were known before the effective filing date, it was not routine in the art to identify all enzymes having pentose-phosphate aldolase activity that convert D-ribose-5-phosphate to G3P and glycoaldehyde for the production of MEG.  
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, and the high level of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 4, 6, 8, 10, 11, 33, 35, 36, 51, and 53 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
The claims are drawn to (in relevant part) a recombinant microorganism expressing at least one enzyme having pentose-phosphate aldolase activity wherein said microorganism produces a product derived from G3P and glycolaldehyde from one or more pentose and/or hexose sugars via a pentose-phosphate intermediate; wherein the product is MEG wherein the pentose-phosphate intermediate is D-ribose-5-phosphate and wherein the enzyme has D-ribose-5-phosphate aldolase activity.
The specification discloses the actual reduction to practice of the following representative species of a recombinant microorganism as encompassed by the claims – a recombinant microorganism overexpressing a DERA comprising the amino acid sequence of SEQ ID NO: 256 or SEQ ID NO: 298, optionally with a C47N or C37N mutation, respectively, wherein the recombinant microorganism produces D-ribose 5-phosphate from glucose or xylulose, wherein the DERA converts the D-ribose 5-phospate to G3P and glycoaldehyde in the recombinant microorganism, and wherein the G3P and the glycoaldehyde are enzymatically converted to MEG in the recombinant microorganism.
Other than these representative species, the specification fails to provide guidance or direction regarding other enzymes having pentose-phosphate aldolase activity that convert D-ribose-5-phosphate to G3P and glycoaldehyde, or modifications other than SEQ ID NO: 256 or SEQ ID NO: 298 with a C47N or C37N mutation that maintain the activity to convert D-ribose-5-phosphate to G3P and glycoaldehyde. Rather, the specification discloses a modification to SEQ ID NO: 256 or SEQ ID NO: e.g., Table 3 at pp. 303-304). 
Before the effective filing date, methods for producing MEG from a pentose were known in the prior art. For example, the reference of Koch et al. (supra) discloses a recombinant microorganism producing MEG from D-xylose, however, the recombinant microorganism of Koch et al. uses the pentose-phosphate aldolases of D-ribulose-1-phosphate aldolase or aldolase B to convert D-ribulose-1-phosphate to glycoaldehyde or D-xylulose1-phosphate to glycoaldehyde, respectively, which glycoaldehyde is subsequently converted to ethylene glycol (see, e.g., Figures 1 and 2). Rather than hydrolyzing D-ribose 5-phosphate to G3P and glycoaldehyde, the prior art of Barbas et al. (supra) discloses that DERA has activity on D-ribose 5-phosphate as an acceptor substrate with acetaldehyde as a donor substrate (p. 2014, column 2, Table II). However, the prior art of record does not teach or suggest that DERA has activity to convert D-ribose 5-phosphate to G3P and glycoaldehyde. The prior art of record also does not teach or suggest any other enzymes having pentose-phosphate aldolase activity that convert D-ribose-5-phosphate to G3P and glycoaldehyde, and does not teach or suggest any modification(s) to a DERA that maintain or achieve the activity to convert D-ribose-5-phosphate to G3P and glycoaldehyde. 
Other than the disclosed representative species, the specification fails to provide guidance or direction regarding other enzymes having pentose-phosphate aldolase activity that convert D-ribose-5-phosphate to G3P and glycoaldehyde, or modifications other than SEQ ID NO: 256 or SEQ ID NO: 298 with a C47N or C37N mutation that maintain the activity to convert D-ribose-5-phosphate to G3P and glycoaldehyde. e.g., Table 3 at pp. 303-304). 
In this case, the genus of recombinant microorganisms is considered to be highly variant with respect to the genus of enzymes having pentose-phosphate aldolase activity including the variants of SEQ ID NO: 256 and SEQ ID NO: 298 as encompassed by claim 8. Given that the genus of recombinant microorganisms is widely variant, given that the specification discloses only a relative few representative species among a widely variant genus, and in view of the high level of unpredictability, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed invention. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Conclusion
Status of the claims:
Claims 1, 4, 6, 8, 10, 11, 16, 18, 20, 24, 28, 31, 33, 35, 36, 51, 53, 54, and 58 are pending.
Claims 16, 18, 20, 24, 28, 31, 54, and 58 are withdrawn from consideration.
Claims 1, 4, 6, 8, 10, 11, 33, 35, 36, 51, and 53 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656 


APPENDIX A

tktA [Escherichia coli]
GenBank: CAD6004304.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       CAD6004304               663 aa            linear   BCT 30-OCT-2020
DEFINITION  tktA [Escherichia coli].
ACCESSION   CAD6004304
VERSION     CAD6004304.1
DBLINK      BioProject: PRJEB40413
            BioSample: SAMEA7368281
DBSOURCE    embl accession LR883050.1
KEYWORDS    .
SOURCE      Escherichia coli
  ORGANISM  Escherichia coli
            Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
            Enterobacteriaceae; Escherichia.
REFERENCE   1
  AUTHORS   Page,A. and Bastkowski,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-SEP-2020) Quadram Institute Bioscience, Norwich
            Research Park, Colney Lane, Norwich, Norfolk, UK, United Kingdom
FEATURES             Location/Qualifiers
     source          1..663
                     /organism="Escherichia coli"
                     /isolate="L1_E925"
                     /db_xref="taxon:562"
                     /chromosome="1"
     Protein         1..663
                     /name="tktA"
     Region          1..663
                     /region_name="PRK12753"
                     /note="transketolase; Reviewed"
                     /db_xref="CDD:183723"
     CDS             1..663
                     /gene="tktA"
                     /locus_tag="ETECE925_00906"
                     /coded_by="LR883050.1:902362..904353"
                     /transl_table=11
ORIGIN      
        1 mssrkelana iralsmdavq kaksghpgap mgmadiaevl wrdflkhnpq npswadrdrf
       61 vlsnghgsml iysllhltgy dlpmeelknf rqlhsktpgh pevgytagve tttgplgqgi
      121 anavgmaiae ktlaaqfnrp ghdivdhyty afmgdgcmme gishevcsla gtlklgklia
      181 fyddngisid ghvegwftdd tamrfeaygw hvirdidghd aasikravee aravtdkpsl
      241 lmcktiigfg spnkagthds hgaplgdaei altreqlgwk yapfeipsei yaqwdakeag
      301 qakesawnek faayakaypq eaaeftrrmk gempsdfdak akefiaklqa npakiasrka
      361 sqnaieafgp llpeflggsa dlapsnltlw sgskaineda agnyihygvr efgmtaiang
      421 islhggflpy tstflmfvey arnavrmaal mkqrqvmvyt hdsiglgedg pthqpveqva
      481 slrvtpnmst wrpcdqvesa vawkygverq dgptalilsr qnlaqqerte eqlaniargg
      541 yvlkdcagqp elifiatgse velavaayek ltaegvkarv vsmpstdafd kqdaayresv
      601 lpkavtarva veagiadywy kyvglngaiv gmttfgesap aellfeefgf tvdnvvakak
      661 ell
                                                                                                                                                                                                       

APPENDIX B

tktA [Escherichia coli O25b:H4]
GenBank: ANK03247.1
Identical Proteins FASTA Graphics
LOCUS       ANK03247                 673 aa            linear   BCT 15-JUN-2016
DEFINITION  tktA [Escherichia coli O25b:H4].
ACCESSION   ANK03247
VERSION     ANK03247.1
DBLINK      BioProject: PRJNA316859
            BioSample: SAMN04605558
DBSOURCE    accession CP015085.1
KEYWORDS    .
SOURCE      Escherichia coli O25b:H4
  ORGANISM  Escherichia coli O25b:H4
            Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
            Enterobacteriaceae; Escherichia.
REFERENCE   1  (residues 1 to 673)
  AUTHORS   Alyamani,E.A.J., Khiyami,M.A., Booq,R.Y., Bahwerth,F.S.,
            Vaisvil,B., Schmitt,D.P. and Kapatral,V.
  TITLE     Genome Sequence and Comparative Pathogenic Determinants of
            Uropathogenic Escherichia coli O25b:H4, a Clinical Isolate from
            Saudi Arabia
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 673)
  AUTHORS   Alyamani,E.A.J., Khiyami,M.A., Booq,R.Y., Bahwerth,F.S.,
            Vaisvil,B., Schmitt,D.P. and Kapatral,V.
  TITLE     Direct Submission
  JOURNAL   Submitted (31-MAR-2016) National Center for Biotechnology, King
            Abdulaziz City for Science and Technology, P.O.BOX 6086, Riyadh
            11442, KSA
COMMENT     Source DNA available from Essam J. Alyamani, Associate Professor of
            Molecular Bacteriology, National Center for Biotechnology, King
            Abdulaziz City for Science and Technology.
            
            ##Genome-Assembly-Data-START##
            Assembly Method       :: SMRT Analysis System v.
                                     smrtanalysis_2.3.0.140936.p2.144839; hgap3
            Genome Coverage       :: 74.96x
            Sequencing Technology :: PacBio
            ##Genome-Assembly-Data-END##
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..673
                     /organism="Escherichia coli O25b:H4"
                     /strain="O25b:H4"
                     /isolation_source="Hera General Hopsital, patient"
                     /host="Homo sapiens"
                     /db_xref="taxon:941280"
                     /country="Saudi Arabia: Makkah"
                     /lat_lon="21.3891 N 39.85789999 E"
                     /collection_date="2014-11"
                     /collected_by="Lab Specialist at Hera General Hopsital,
                     Makkah, Saudi Arabia"
     Protein         1..673
                     /product="tktA"
                     /EC_number="2.2.1.1"
                     /note="Transketolase"
     Region          11..673
                     /region_name="PRK12753"
                     /note="transketolase; Reviewed"
                     /db_xref="CDD:183723"
     CDS             1..673
                     /locus_tag="WLH_01986"
                     /coded_by="complement(CP015085.1:1852375..1854396)"
                     /transl_table=11
ORIGIN      
        1 mpfiirsgvk mssrkelana iralsmdavq kaksghpgap mgmadiaevl wrdflkhnpq
       61 npswadrdrf vlsnghgsml iysllhltgy dlpmeelknf rqlhsktpgh pevgytagve

      181 gtlklgklia fyddngisid ghvegwftdd tamrfeaygw hvirdidghd aasikravee
      241 aravtdkpsl lmcktiigfg spnkagthds hgaplgdaei altreqlgwk yapfeipsei
      301 yaqwdakeag qakesawnek faayakaypq eaaeftrrmk gempsdfdak akefiaklqa
      361 npakiasrka sqnaieafgp llpeflggsa dlapsnltlw sgskaineda agnyihygvr
      421 efgmtaiang islhggflpy tstflmfvey arnavrmaal mkqrqvmvyt hdsiglgedg
      481 pthqpveqva slrvtpnmst wrpcdqvesa vawkygverq dgptalilsr qnlaqqerte
      541 eqlaniargg yvlkdcagqp elifiatgse velavaayek ltaegvkarv vsmpstdafd
      601 kqdaayresv lpkavtarva veagiadywy kyvglngaiv gmttfgesap aeqlfeefgf
      661 tvdnvvakak all